Order filed June 13, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00427-CV
                                   ____________

             In the Interest of C.W., D.T., J.T., and A.T., children


                    On Appeal from the 300th District Court
                            Brazoria County, Texas
                        Trial Court Cause No. 88637-F


                                     ORDER
      This is an accelerated appeal from a judgment in a parental termination case.
The notice of appeal was filed May 21, 2018. The reporter’s record was due within
10 days after the notice of appeal was filed. See Tex. R. App. P. 35.1(b);
28.4(a)(1). This court previously granted an extension to file Terri Sanchez’s
portion of the reporter’s record through June 12, 2018. When the extension was
granted we stated that no further extensions would be granted absent exceptional
circumstances. Terri Sanchez’s portion of the record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because Terri Sanchez’s portion of the reporter’s record has not been filed
timely in this accelerated appeal, we issue the following order:

      We order Terri Sanchez, the court reporter, to file the record in this appeal
on or before June 25, 2018. If Terri Sanchez does not timely file the record as
ordered, the court will issue an order requiring her to appear at a hearing to show
cause why her portion of the record has not been timely filed and why she should
not be held in contempt of court for failing to file the record as ordered. Contempt
of court is punishable by a fine and/or confinement in jail.

                                   PER CURIAM